Citation Nr: 0026618	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  97-17 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, circulatory disability, a disability manifested 
by chronic night pain and arthritis due to exposure to cold.

2.  Entitlement to an increased rating for the service 
connected intervertebral disc syndrome, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had more than 24 years and 7 months of active 
service to include periods from January 1952 to January 1955, 
from July to August 1955 and from December 1957 to July 1979.

This appeal arises from a May 1996 rating decision of the New 
Orleans, Louisiana Regional Office (RO), which denied a claim 
for a rating in excess of 10 percent for the service 
connected low back disability.  By rating decision in August 
1997, a 20 percent evaluation was assigned for the service 
connected low back disability effective from the original 
date of claim for an increased rating in October 1995.

This appeal also arises from a May 1999 rating decision which 
denied entitlement to service connection for peripheral 
neuropathy, circulatory disability, a disability manifested 
by chronic night pain and arthritis due to exposure to cold.  


REMAND

The veteran has contended that he currently suffers from 
multiple disabilities that are the result of his exposure to 
extreme cold while serving in the Korean War during his first 
period of enlistment.  

In September 1979, the RO requested service medical records 
from all of the veteran's periods of service.  Extensive 
records were received dating from December 1957 to July 1979, 
but the only medical evidence from his initial service period 
was the January 1955 separation physical examination.  It 
does not appear that the RO has made any further efforts to 
obtain additional records from the first enlistment period 
which is the time frame when the veteran's alleged exposure 
to cold occurred.  At the May 2000 Travel Board hearing, the 
veteran contended that his medical records from his first 
enlistment were not being considered.  He then submitted 
copies of some records from his first period of enlistment 
which he had obtained from the National Personnel Records 
Center (NPRC).  The submitted copies show evidence that is 
highly suggestive of fire damage.  

Where records are unavailable through no fault of the veteran 
(as is the situation here), VA is under a heightened 
obligation to assist in the development of the evidence.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Where service 
medical records are presumed destroyed, there is a duty to 
search for alternative medical records.  Moore v. Derwinski, 
1 Vet. App. 401 (1991).  Moreover, where the claimant's 
service medical records have been destroyed or lost, VA is 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  In this case, the RO must establish whether 
service medical records from the veteran's first enlistment 
period are available and, if not, advise him of his right to 
submit alternative forms of evidence.  Moreover, the NPRC 
should conduct a search for SGO records relative to the 
veteran's first period of enlistment.

The veteran also contends that the RO erred by failing to 
grant an evaluation in excess of 20 percent for his service 
connected intervertebral disc syndrome.

Upon review of the record, it is clear that VA orthopedic 
examinations, conducted in the development of the veteran's 
claim, are inadequate for rating purposes.  In the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
in evaluating a service connected disability involving a 
joint, functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45 must be considered.  The Court also held 
that the functional loss, if feasible, should be determined 
by reference to additional range of motion loss.  It was 
explained that the diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 did 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare ups.  

Moreover, as the veteran's grant of service connection for 
low back disability involves disc disease, the veteran should 
be afforded a VA neurology examination.  The Court has held 
that in cases concerning the rating of disorders, clinical 
findings must be related specifically to the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  
Therefore, the veteran should be afforded VA neurology and 
orthopedic examinations that are compliant with the holdings 
in Deluca and Massey. 

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for the disabilities at issue.  After 
securing the necessary releases, the RO 
should obtain all records that have not 
already been obtained and then associate 
them with the claims file.

2.  The RO should contact the veteran and 
inform him of the right to submit 
alternative forms of evidence to support 
his service connection claim.  This 
evidence may take the following forms 
(although the veteran may submit any 
evidence he finds appropriate):  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, state or local accident and 
police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
service discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  All records, 
once obtained, should be associated with 
the claims folder.

3.  The RO should have its military 
records specialist contact the NPRC and 
request all service medical records for 
the veteran's January 1952 to January 
1955 period of active service.  In 
addition, the RO should request a search 
of SGO documents in order to ascertain 
whether there are any medical records 
available relative to the veteran's first 
period of military enlistment.  Once 
obtained, all records should be 
permanently associated with the claims 
folder. 

4.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurology examinations to 
determine the current nature and extent 
of the service connected low back 
disability.  The importance of appearing 
for the scheduled examinations and the 
consequences of his failure to do so 
should be made available to the veteran.  
The claims folder must be made available 
to the examiners prior to the 
examinations.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.  All 
indicated diagnostic tests should be 
performed.  In general, the examiners 
should record all complaints and clinical 
findings pertaining to disability of the 
low back.  All factors upon which medical 
opinions are based must be set forth for 
the record.

The orthopedic examiner should provide 
complete range of motion findings for the 
veteran's low back.  Normal range of 
motion findings should also be provided.  
The examiner should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected low back due to any of 
the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups under § 4.40, and weakened 
movement, excess fatigability or 
incoordination under § 4.45.  The 
examiner should indicate whether there is 
evidence of any additional loss of range 
of motion due to these factors that is 
equivalent to favorable or unfavorable 
ankylosis of the lumbar segment of the 
spine.  If the examiner is unable to make 
any of the above determinations, it 
should be so indicated on the record.  

The neurological examiner should 
determine the nature and extent of all 
neurological manifestations referable to 
the service connected intervertebral disc 
syndrome.  All such manifestations should 
be described in detail.  The discussion 
must include notation as to whether there 
is evidence of severe intervertebral disc 
disease with recurring attacks and 
intermittent relief; or whether there is 
evidence of pronounced intervertebral 
disc syndrome with persistent neurologic 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk or other neurological findings 
appropriate to the site of any diseased 
disk.  The frequency of any attacks and 
whether there is any relief between 
attacks should be discussed.  Each of 
these criteria must be addressed by the 
examiner.  

5.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

6.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all of 
the evidence of record.  Consideration 
should be given to 38 C.F.R. §§ 4.40 and 
4.45, the provisions of DeLuca, Massey 
and VAOPGCPREC 36-97 (Dec. 12, 1997).  If 
the action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 in the event that the 
veteran fails to appear for a scheduled 
examination.  If the veteran fails to 
appear for a scheduled examination, the 
RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The RO 
should also include a copy of the 
letter(s) notifying the veteran of the 
scheduling of an examination and 
notifying him of the consequences for 
failure to appear for an examination.  
The veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



